Hancock, Jr., J. P. (dissenting).
The majority has concluded that, as a matter of law, there is no merit to the second cause of action in each of the two complaints and has, therefore, granted partial summary judgment in each action dismissing that cause of action on the merits (CPLR 3212). In my opinion there is no legal basis for such action. The second cause of action, taken alone, states a valid claim for relief based on Austin Powder’s alleged breach of its contractual obligation in the service agreement to make plaintiff whole for damages resulting from Austin Powder’s improper use or handling of explosives. That the service agreement has been improperly characterized by plaintiff as an indemnity agreement does not mean that it lacks legal validity as a contract. It can be viewed simply as an agreement to reimburse plaintiff for whatever damages Austin Powder may cause through its negligence in handling explosives. Nor does it make any difference that, as the majority views it, the service agreement "does nothing more than obligate Austin to pay damages which result from its own negligence”. That the plaintiff in the second cause of action, for whatever reasons, seeks essentially the same damages as in the first cause of action and that, as a practical matter, that cause of action may be viewed as duplicative, does not constitute a basis for dismissing the second cause of action on the merits. No attack is made on the pleading as repetí*13tious or duplicative and, in any event, plaintiff may plead causes of action seeking the same relief in the alternative (CPLR 3014). (Appeal from order of Supreme Court, Erie County, Francis, J.— partial summary judgment.) Present — Hancock, Jr., J. P., Doerr, Denman, O’Donnell and Schnepp, JJ.